Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. In this regard, the terms of rejection from the previous action on the merits still stand. 
Claim Objections
Claim 19 is objected to because of the following informalities:  the term 'smaller.  Appropriate correction is required. For examination purposes, the term ‘smaller diameter’ is interpreted as referring to the height of the air inlet, such that the height of the center section is greater than that of the air inlet, in accordance with the limitations set forth by the applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially club-like" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a 
Moreover, the term “club-like” in claim 11 is indefinite because the scope of the term is unclear, neither the specifications nor the claims provide an adequate definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term. For the purposes 
Claims 13-23 are rejected by virtue of dependency on Claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13-15, and 18-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara (US 8109813 B2).
Regarding Claim 11, Sakakibara teaches an air vent (Figure 1, 10) with a device for controlling an air flow (Figure 3, 14 and 16), wherein the air vent is formed as a gap vent (Column 7, lines 9-12) and has a small height by comparison with its width (Figure 1, rectangular profile of casing 12), comprising a housing (Figure 3, 12) surrounding an air channel (Column 7, lines 12-13) at least in a section and a displacement body (Figure 3, 16) pivotably mounted in the housing for controlling an air flow by air deflection (Column 2, lines 38-40), wherein 

- the displacement body is pivotable about a pivot axis (Column 4, lines 1-4), which extends parallel to an air outlet opening (Figure 3, extension of fins 16 along length of air vent outlet 20) provided in the air outlet section, and has at least a first section (Figure 3, 16C) and a second section (Figure 3, 16D), wherein the first section is of substantially club-like configuration (Figure 3, profile of elements 16A and 16B) and the second section has a thickness which is smaller by comparison with the first section (See annotated figure below) at least in a section in the cross-section of the air vent perpendicular to the pivot axis (Figure 2, construction line running through protrusion 68 on section 16C), 
- the displacement body is arranged completely within the air channel (Figure 3) and 
- the displacement body extends over the width of the air vent (Column 8, lines 53-56).

    PNG
    media_image1.png
    169
    304
    media_image1.png
    Greyscale

Regarding Claim 13, Sakakibara teaches wherein the transition between the first section and the second section (Figure 3, blades 66) of the displacement body falls away (Figure 3, transition between section 16C and blades 66).
Regarding Claims 14 and 21, 
Regarding Claims 15, 22, and 23, Sakakibara teaches wherein the first section of the displacement body (Figure 3, 16C) is arranged to face the air inlet section or the air outlet opening (Figure 3, positioning of fins 16).
Regarding Claim 18, Sakakibara teaches wherein curved outlet surfaces (Figure 3, surfaces of 82 and 26C near outlet 20) adjoin the air outlet opening (Figure 3, 20).
Regarding Claim 19, Sakakibara teaches wherein the air channel (Figure 3, 12) has a smaller diameter in the region of the air inlet section (Figure 3, 18) than the air channel in the region of the center section (Figure 3, 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Ooes (US 20150126104 A1). 
Regarding Claim 16, Sakakibara does not teach wherein the displacement body is of hollow or solid construction. 
However, Ooes teaches wherein the displacement body (Figure 2, 31) is of solid construction (Paragraph 0088).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the displacement of Sakakibara to feature a solid construction in view of the teachings of Ooes to improve tensile strength of the displacement body and ease of assembly.
Regarding Claim 17, Sakakibara does not teach wherein the air outlet section has, in the region of the air outlet opening, transitions with an edge.
However, Ooes teaches wherein the air outlet section (Figure 4, 25) has, in the region of the air outlet opening, transitions with an edge (Figure 4, transitions of surfaces 20 and 26 in the regions labelled OA1 and OA2). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the air outlet opening of Sakakibara to include edge transitions in view of the teachings of Ooes to improve airflow control and reduce flow in undesired directions.
Regarding Claim 20, Sakakibara does not teach wherein the displacement body is coupled with an electric motor. 
However, Ooes teaches wherein the displacement body is coupled with an electric motor (paragraph 0088). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the displacement body of Sakakibara to include a coupling to an electric motor in view of the teachings of Ooes to better control the amount of air passed through the air channel depending on the opening degree of the displacement body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK P YOST/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762